Citation Nr: 1042600	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-34 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative spondylosis (claimed as low back pain).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
In this decision, the RO granted service connection for 
degenerative spondylosis (claimed as low back pain), as related 
to service-connected disability of traumatic arthritis of the 
right hip, secondary to femur fracture with secondary arthritis 
to the right knee.  The RO assigned a 10 percent rating effective 
in November 2006.  In September 2009, the Veteran testified 
before the undersigned at a Board video conference hearing.  A 
transcript of that hearing has been incorporated into the claims 
file.  This matter was previously before the Board in March 2010 
at which time it was remanded for additional development.

In written statements and at the Board hearing in September 2009, 
the Veteran indicated that the reason he retired from his job 
many years earlier was related to back pain.  However, he also 
testified that he did not wish to raise the issue of entitlement 
to a total disability rating based on individual unemployability 
due to service-connected disability at that time.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).


FINDING OF FACT

The Veteran's degenerative spondylosis is not productive of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range of 
motion of the thoracolumbar spine is not less than 120 degrees; 
and, muscle spasm or guarding are not severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

From the effective date of the grant of service connection, the 
criteria for an initial evaluation in excess of 10 percent for 
degenerative spondylosis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5242 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present appeal, 
since the appellate issue (entitlement to assignment of higher 
initial rating) is a downstream issue from that of service 
connection (for which February 2007 and May 2007 VCAA letters 
were duly sent), another VCAA notice is not required.  See 
VAOPGCPREC 8-2003. 

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. In the instant case, the appellant was provided with the 
disability rating and effective date elements in the February2007 
and May 2007 letters.

The Board finds that all necessary assistance has been provided 
to the appellant. The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim for a higher initial 
evaluation for service-connected degenerative spondylosis.  This 
includes obtaining identified medical evidence including VA and 
private medical records and affording the appellant VA 
examinations.  To that end, when VA undertakes to provide a VA 
examination, it must ensure that the examination is adequate.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board 
finds that all VA examination reports on file contain sufficient 
findings with which to properly evaluate the appellant's service-
connected degenerative spondylosis and are thus deemed adequate 
for rating purposes.  See also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The appellant and his representative argued that 
the record does not disclose that a goniometer was used to 
measure range of motion of the spine at the June 2007 VA 
examination and therefore the report is inadequate.  These bare 
allegations are an insufficient basis for a reexamination under 
38 C.F.R. § 3.327 (a reexamination will be required if the 
evidence indicates a material change in the disability or that 
the rating may be incorrect).  Moreover, the Veteran was afforded 
a subsequent examination in May 2010 and the range of motion 
findings from that examination closely mirror the June 2007 range 
of motion findings.  The appellant has not indicated that any 
additional pertinent evidence exists with respect to the claim, 
and there is no indication that any such evidence exists.

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claim on 
appeal presently being decided and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Facts

The Veteran's service treatment records show that he was 
hospitalized following a motor vehicle accident in July 1957 and 
was diagnosed as having fracture, simple, "MEC", upper one 
third, right femur.  Open reduction of the fracture and reduction 
with use of an intramedullary Hansen Street nail was performed at 
that time.  The nail was surgically removed in July 1958.  

On file is an x-ray report of the Veteran's lumbosacral spine in 
February 2007 containing in impression of diffuse degenerative 
spondylosis.  According to an April 2007 record, the Veteran 
reported experiencing a recent flare up of low back pain that 
responded to over-the-counter ibuprofen.  

At a VA examination in June 2007, the Veteran reported lower back 
pain at a pain level of 5 to 7, on a pain scale to 10.  The pain 
was described as aching in the right area of the right lower 
back, right hip and thigh and knee with sciatic type radiation.  
He denied numbness or tingling in the foot.  Treatment included 
several chiropractic treatments years earlier.  Presently, the 
Veteran said he treated the pain with Aspirin, Tylenol and rest.  
Flare-ups were noted to occur with over activity.  The Veteran 
denied symptoms of weight loss, malaise, fever, dizziness, 
numbness, weakness or bladder or bowel complaints directly 
related to the lower back.  He also denied back surgery and 
incapacitating episodes of lower back pain over the last 12 
months.  Functionally, the Veteran reported being able to perform 
all activities of daily living, but had pain with activity and 
said over activity increased the discomfort.  He was presently 
retired.  Range of motion of the spine revealed forward flexion 
from 0 to 85 degrees out of 90 degrees, extension from 0 to 30 
degrees and right lateral flexion from 0 to 25 out of 30 degrees.  
The Veteran was able to walk on his heels and toes and denied 
radiation with this maneuver.  There was no objective evidence of 
pain, muscle spasm, weakness or tenderness with motion.  There 
was also no evidence of postural abnormalities or fixed 
deformities.  There was no decrease in range of motion after 
repetitive use.  The Veteran was noted to have full range of 
motion of the hip.  Lumbar spine x-rays revealed diffuse 
degenerative spondylosis.  The examiner stated that per the x-ray 
report the Veteran had arthritis of the lower back, hip and knee.  

Findings during a VA October 2007 outpatient visit revealed 
tenderness to palpation bilateral paravertebral muscles and 
midline spinous region.  A March 2008 record reflects the 
Veteran's complaint of continuous pain while on etodolac, but 
noted that he was willing to change to salsalate.  These records 
list the Veteran's problems as including low back pain and 
osteoarthritis.  

A November 2008 VA outpatient record reflects the Veteran's 
complaint of neck pain and left arm numbness for one week.  He 
was noted to have undergone x-rays of the spine revealing 
degenerative spondylosis, but had not undergone cervical x-rays.  
He was assessed as having osteoarthritis and cervical 
radiculopathy.

In written argument in April 2009, the Veteran's representative 
questioned the accuracy of the June 2007 examination findings 
with respect to range of motion on the basis that the report did 
not mention the use of a goniometer in obtaining the findings.

VA outpatient records in 2009 list the Veteran's problems as 
including osteoarthritis, low back pain and cervical 
radiculopathy.  

At a Board video conference hearing in September 2009, the 
Veteran testified that simple chores around the house bothered 
his back, particularly when it involved bending or leaning over 
or being on his feet for long periods of time.  He also reported 
sleep disturbance due to back pain.  When asked if there were any 
types of activities he performed that would "lay [him] up for 
...extended period of time", the Veteran replied that that hadn't 
occurred because he hadn't abused it.  He later stated that he 
had had completely incapacitating episodes lasting for a whole 
day at a time, but none recently.  He reported that he was 
presently taking pain medication, Salsilate and Hydrocodone, 
which he took 1 to 3 times a day.  He said he drove four hours to 
get to the hearing that day and that his back was sore after the 
drive, but that he had his pain pills.  He also said that after 
walking from the hotel to the hearing, he felt a burning 
sensation in his legs, right hip and back.  He said he didn't 
remember the June 2007 examiner using any kind of measuring 
device such as a goniometer when conducting range of motion 
studies.  The Veteran said that he felt that his back was getting 
worse and although he was not ready for a wheelchair, the 
disability has affected what he has wanted to do in his 
retirement.  He said he underwent recent x-rays for his neck, but 
not his lower back.  

VA outpatient records in 2010 list the Veteran's problems as 
including osteoarthritis, low back pain and cervical 
radiculopathy.  The Veteran reported at a VA outpatient clinic 
visit in March 2010 that his back was giving him a lot of pain.
He reported during an April 2010 visit that he had increased pain 
and difficulty sleeping.  

At a VA examination in May 2010, the Veteran said that his back 
condition was worse than it was at his last examination in 2007 
and he required stronger pain medication.  Occupationally, he 
reported that he had worked as a maintenance worker for years.  
He denied a history of incontinence, urgency, urinary frequency, 
leg or foot weakness and unsteadiness.  He reported experiencing 
numbness and paresthesias.  He further denied fatigue and 
weakness, but reported decreased motion, stiffness, spasms and 
pain.  He described the location of the pain as lower back pain 
bilateral sides of the spine just above the hips.  The onset of 
pain occurred upon awakening in the morning, with increased 
discomfort at mid day.  He also reported wakening with pain at 
night.  The severity of pain was described as moderate and the 
duration as constant.  The frequency of pain was daily and there 
was radiating pain.  Additional limitation of motion was noted 
with flare ups.  There were no incapacitating episodes of spine 
disease.  The Veteran said he used a cane several times a week.  

On examination the Veteran had normal posture, normal head 
position and symmetry in appearance.  He had an abnormal, 
antalgic gait.  There was lumbar flattening, but no lumbar 
lordosis , no cervical spine ankylosis and no thoracolumbar spine 
ankylosis.  Regarding the cervical spine, there were no spasms, 
atrophy, guarding, tenderness or weakness.  There was pain with 
motion on the right and left sides.  As far as the thoracic 
spine, there were no spasms, atrophy, tenderness or weakness, but 
there was guarding on the right and left sides and pain with 
motion on the right and left sides.  These findings were not 
found to be severe enough to be responsible for abnormal gait or 
abnormal spinal contour.  Motor function was essentially normal.  
Range of motion of the cervical spine revealed flexion from 0 to 
35 degrees, extension from 0 to 45 degrees, left and right 
lateral flexion from 0 to 45 degrees and left and right lateral 
rotation from 0 to 80 degrees.  There was objective evidence of 
pain on active range of motion and no additional limitation 
following repetitive motion and no additional limitations after 
three repetitions of range of motion.  As far as the thoraco-
lumbar spine, flexion was from 0 to 85 degrees, extension from 0 
to 20 degrees, right and left lateral flexion from 0 to 25 
degrees, and right and left lateral rotation from 0 to 25 
degrees.  There was objective evidence of pain on active range of 
motion and no additional pain following repetitive motion or 
after repetition.  Additional findings revealed straight leg 
raise on the left from 0 to 80 degrees and on the right from 0 to 
60 degrees with subjective complaints of burning in the thigh.  
X-rays of the lumbar spine revealed diffuse degenerative 
spondylosis.  

The Veteran was diagnosed as having arthritis of the cervical 
spine and degenerative spondylosis lumbar spine/arthritis.  The 
examiner noted that the Veteran had been retired for 13 years 
from his work as a State University maintenance worker.  His 
diagnoses were noted as having significant effects on his usual 
occupation due to decreased mobility, pain and problems with 
lifting and carrying things.  They were also noted as having mild 
to moderate effects on his activities of daily living.  The 
examiner related the Veteran's lumbar spine disability to 
service, but not his cervical spine disability.

VA outpatient records include a June 2010 prescription for a 
skeletal muscle relaxant with instructions for the Veteran to 
take up to three times a day for muscle spasm.

III.  Analysis

Pertinent Criteria

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
as in the case at hand, or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5003, located in 38 C.F.R. § 4.71a provides 
rating criteria for arthritis.  Specifically, degenerative 
arthritis established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by the limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, involvement of 
two or more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major joints or 
two or more minor joint groups without occasional incapacitating 
exacerbations shall be rated as 10 percent disabling.  The 20 
percent and 10 percent ratings based on X- ray findings without 
limitation of motion will not be combined with ratings based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  VA regulations further provide regarding painful motion 
due to arthritis that it is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  See 38 C.F.R. § 4.59.

The Veteran is currently assigned a 10 percent disability 
evaluation for his degenerative spondylosis pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 indicates 
that degenerative arthritis of the spine should be evaluated 
under the General Rating Formula for Disease and Injuries to the 
Spine.  Note 6 further provides that the thoracolumbar and 
cervical spine segments should be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which will 
be rated as a single disability. The thoracolumbar segment of the 
spine includes the thoracic and lumbosacral spine.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, a 10 percent disability 
evaluation is assigned when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; the combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent disability evaluation is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2010).

Further, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion range of motion of 
the thoracolumbar spine is 230 degrees.  The normal ranges of 
motions for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2010).  See 
also 38 C.F.R. § 4.71a, Plate V (2010).

Unfavorable ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis results in one 
or more of the following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root stretching. 
Fixation of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (5) (2010).


Discussion

It is important to note at the outset that the Veteran's service-
connected degenerative spondylosis, initially claimed as low back 
pain, does not include cervical radiculopathy.  Cervical 
radiculopathy is first noted in VA outpatient records in November 
2008.  However, where it is not possible to distinguish the 
effects of a nonservice-connected condition from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the Veteran's 
service-connected disability.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).
 
The medical evidence in this case demonstrates that the Veteran's 
degenerative spondylosis is manifested by chronic low back pain 
with increased pain on bending and on prolonged standing.  Low 
back pain is also shown to cause sleep disturbance.  Low back 
pain is noted on various VA outpatient clinic records from 2007 
to 2010, as well as on the June 2007 and May 2010 VA examination 
reports.

Regarding range of motion, the Veteran had forward flexion from 0 
to 85 degrees at the June 2007 VA examination and from 0 to 85 
degrees at the May 2010 VA examination.  These findings do not 
meet the criteria for a 20 percent evaluation requiring forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees.  Moreover, the sum of range of 
motion findings from these examinations for forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation is greater than 120 degrees.  See 38 C.F.R. § 4.71a, 
Code 5242, Note (2).  In short, these records do not contain the 
necessary findings required to meet the criteria for a higher 
rating under Code 5242 with respect to range of motion.

With respect to the alternate criterion under Code 5242 involving 
muscle spasm and guarding, the evidence shows that the Veteran 
was prescribed skeletal muscle relaxant for muscle spasm by VA in 
June 2007, was found at a VA outpatient clinic in October 2007 to 
have tenderness to palpation of the bilateral paravertebral 
muscles and midline spinous regions, and was noted to have 
guarding on the right and left by the VA examiner in May 2010.  
He was also noted by the May 2010 VA examiner as having an 
abnormal, antalgic, gait.  However, these findings have not been 
shown to be of such severity as is contemplated for an increased 
20 percent rating.  In this regard, the May 2010 examiner 
specifically stated that there was no muscle spasm, localized 
tenderness or guarding severe enough to be responsible for 
abnormal gait or spinal contour.  Moreover, there is no 
indication from the evidence that the Veteran's abnormal, 
antalgic gait rises to the severity of scoliosis, reversed 
lordosis, or abnormal kyphosis.  Furthermore, the June 2007 VA 
examiner stated there was no evidence of postural abnormalities 
or fixed deformities and the Veteran was able to walk on his toes 
and heels.  Similarly, the May 2010 VA examiner stated that the 
Veteran had normal posture, head position and symmetry in 
appearance.  As such, the Veteran has not been shown to have met 
the criteria for an initial evaluation in excess of 20 percent 
under Diagnostic Code 5242.

Regarding consideration of a higher rating based on functional 
loss due to factors such as pain and weakness, weakened movement, 
excess fatigability, and incoordination pursuant to the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59; Deluca, supra, 
the Board readily notes that the Veteran encounters low back pain 
on a daily basis.  In regard to this pain, as noted above, the 
criteria provided under the General Rating Formula for Diseases 
and Injuries of the Spine are for symptoms with or without pain.  
See Code 5242.  However, in specific regard to functional loss, 
the VA examiner in June 2007 stated that there was no objective 
evidence of pain, muscle spasm, weakness or tenderness with 
motion and no decrease in range of motion after repetitive use.  
While the May 2010 VA examiner did find objective evidence of 
pain on active range of motion and additional limitation of 
motion and function during flare ups, he found no objective 
evidence of pain following repetitive motion and no additional 
limitations after three repetitions on range of motion.  
Moreover, he found no evidence of spasm, atrophy, tenderness or 
weakness.  In short, the Board finds that the noted functional 
loss findings are best reflected in the criteria for the present 
10 percent evaluation and do not warrant a higher rating based on 
functional loss.  This is especially so when considering the 
Veteran's actual range of motion findings of the thoraco-lumbar 
spine.

In addition, there is no showing of incapacitating episodes due 
to intervertebral disc syndrome that would warrant a higher 
rating under the criteria for intervertebral disc syndrome.  See 
38 C.F.R. 4.71a, Code 5243 (2010).  In this regard, the Veteran 
testified at a Board video conference hearing in September 2009 
that he hadn't encountered any activities that would lay him up 
for an extended period of time such as a day or days because he 
had not abused his situation.  While he later testified that 
there had been times when he had been completely incapacitated 
for a whole day at a time, this had not occurred recently.  
Moreover, the Veteran denied at the June 2007 VA examination 
experiencing incapacitating episodes of lower back pain over the 
last 12 months and the May 2010 VA examiner found that there were 
no incapacitating episodes of spine disease.  In light of this 
evidence, the Board finds that the criteria under Code 5243 for a 
higher rating to 20 percent requiring incapacitating episode 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months have not been met.  There is also no 
objective evidence of neurologic abnormalities.

Based on the foregoing, the Board concludes that the Veteran's 
degenerative spondylosis is properly evaluated at 10 percent.  As 
the preponderance of the evidence is against an evaluation higher 
than 10 percent from the date of the grant of service connection, 
the benefit of the doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107.

Extraschedular consideration

In evaluating the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extraschedular basis. Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's back condition with 
the established criteria found in the rating schedule shows that 
the rating criteria reasonably describe the Veteran's disability 
level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability on appeal is inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for his degenerative spondylosis 
disability and it shows that the Veteran has been retired for 
many years.  There is no indication that the Veteran's disability 
causes impairment with employment over and above that which is 
already contemplated in the assigned schedular ratings, including 
the regulation of activities.  The Board therefore has determined 
that referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability." Factors such as requiring periodic 
medical attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein. What the 
evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disability have 
resulted in unusual disability or impairment that has rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate. Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
degenerative spondylosis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


